Citation Nr: 1007885	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of a posterior fusion of the cervical spine at C3-
C6.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to 
December 1974.

In a December 2006 decision, the Board granted service 
connection for a cervical spine disability manifested by 
surgical residuals of disc disease.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision implementing the 
Board's December 2006 decision, in which the RO granted 
service connection for residuals of a posterior fusion of the 
cervical spine at C3-C6 and assigned an initial 20 percent 
rating, effective July 12, 2002, the date of receipt of the 
Veteran's reopened claim.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In January 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing; a copy of the 
transcript is associated with the record.

Subsequently, in a February 2009 rating decision, the RO, in 
pertinent part, granted service connection for radicular 
pain, radiculopathy of the right (major) upper extremity 
(claimed as neurological damage to upper extremities) and 
assigned an initial 10 percent rating, effective March 24, 
2008.  The Veteran did not file an appeal to this rating 
decision; therefore, this issue is not in appellate status.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

A review of the claim file reveals that the case must be 
remanded for additional development and to ensure due process 
is met.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted above, the initial 20 percent disability rating was 
assigned back to the date of receipt of the Veteran's 
reopened claim, July 12, 2002.  This rating was based upon 
Diagnostic Code 5241, for rating fusion of the spine, under 
the current spinal rating criteria which became effective 
September 26, 2003.  The Board observes, however, that the 
criteria relating to spinal disorders were amended several 
times since July 2002 and the most favorable one must be 
applied.  See 67 Fed. Reg. 48,785 (July 26, 2002), 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. Reg. 51,454-58 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a); 69 Fed. Reg. 
32,449 (June 10, 2004).

In this regard, the Board notes that, prior to September 26, 
2003, under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002) 
for rating limitation of motion of the cervical spine, a 
maximum 30 percent rating was warranted when severe; a 20 
percent rating was warranted when moderate; and a 10 percent 
rating when mild.  

As the Veteran has been diagnosed with degenerative disc 
disease, the Board notes that, under Diagnostic Code 5293, in 
effect prior to September 23, 2002, a 10 percent evaluation 
was assigned for mild invertebral disc syndrome (IVDS); a 20 
percent rating was assigned for IVDS which was moderate with 
recurring attacks; a 40 percent rating was warranted for IVDS 
that was severe with recurring attacks and intermittent 
relief; and a maximum 60 percent evaluation was assigned for 
IVDS which is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).  

Effective September 23, 2002, IVDS (still rated under 
Diagnostic Code 5293) was to be evaluated by one of two 
alternative methods: on the basis of total duration of 
incapacitating episodes over the previous 12 months, or, 
alternatively, by combining under 38 C.F.R. § 4.25 separate 
ratings for its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher rating.  
Under Diagnostic Code 5293, a 20 percent was assigned where 
incapacitating episodes have a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; 40 
percent was warranted where incapacitating episodes have a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a maximum 60 percent was 
assigned where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (effective September 23, 2002).

For purposes of evaluation under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(effective September 23, 2002).

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the VA has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the revised diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 and 7-2003.  The RO failed to do that in this case and 
this must be rectified on remand by the issuance of another 
supplemental statement of the case (SSOC) which considers the 
former rating criteria in conjunction with the issue on 
appeal and whether staged ratings are warranted under the 
holdings in Fenderson and Hart.  See 38 C.F.R. § 19.31 
(2009).

In order to comply with the above, the Board notes that 
additional development is warranted.  During his hearing, the 
Veteran testified that, since the VA pain center continued to 
cancel his appointments for epidural steroid injections 
(ESIs) to relieve pain, he continued to receive chiropractic 
and acupuncture treatments, along with ESIs from private 
healthcare providers.  However, the claims file only contains 
a June 2002 statement from the Veteran's acupuncturist, D. S. 
L., D. C., and records from the Lovelace Healthcare Systems 
dated from November 16, 1993 through July 21, 2000, from New 
Mexico Neuroscience dated from May 1, 2000 to September 27, 
2000, and from ABQ Health Partners, LLC dated from June 16, 
2008 to January 13, 2009.  When VA is put on notice of the 
existence of private medical records, VA must attempt to 
obtain those records before proceeding with the appeal.  See 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, the VA should 
request that the Veteran provide authorization to enable it 
to obtain medical records from any private healthcare 
provider identified by him who may have treated him for his 
cervical spine disability since July 2000.

Moreover, the claims file only contains records from the 
Albuquerque VA Medical Center (VAMC) dated from April 14, 
2007 through January 29, 2009.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on 
remand, the VA must obtain all outstanding pertinent medical 
records from the above VAMC, following the procedures 
prescribed in 38 C.F.R. § 3.159 as regards requesting records 
from Federal facilities. 

After all available medical records are obtained for the 
appellate period, the VA should consider whether it is 
required to obtain a retrospective medical opinion in order 
to fill a gap in the medical evidence of record prior to the 
November 2004 VA spine examination.  See Chotta v. Peake, 22 
Vet. App. 80 (2008).  In doing so, any decision of the VA 
must adequately assess all pertinent lay and medical evidence 
to the extent that it could substantiate a higher evaluation 
under the former rating criteria.  Finally, based on the 
Veteran's testimony and recent VA examinations, it appears 
that his cervical spine disability and associated 
radiculopathy may render him unemployable.  On remand, 
consideration should be given to whether referral for an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b) or an extrachsedular total rating based on 
individual unemployability (TDIU) under the provisions of 
38 C.F.R. § 4.16(b) are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Albuquerque VAMC prior 
to April 14, 2007 and since January 29, 
2009.  All records and/or responses 
received should be associated with the 
claims file.

2.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to his 
appeal that is not currently of record.  
Specifically request that the Veteran 
provide authorization to enable it to 
obtain all outstanding pertinent records 
from his chiropractor, acupuncturist, and 
the physician who has been administrating 
epidural steroid injections, since July 
2000.  The letter should clearly explain 
to the Veteran that he has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period). 

3.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, the VA should 
consider whether it is required to obtain 
a retrospective medical opinion in order 
to fill a gap in the medical evidence of 
record pursuant to the Chotta decision, 
cited to above.  If the answer is yes, 
then a retrospective medical opinion 
should be obtained.

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the claim for a higher 
initial rating for the Veteran's cervical 
spine disability, in light of all 
pertinent evidence and legal authority.  
The VA should document its consideration 
of the former and current spinal rating 
criteria in effect since July 12, 2002 
and whether: (1) "staged rating," 
pursuant to the Fenderson and Hart 
decisions, cited to above, (2) referral 
for an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b), and 
(3) an extraschedular TDIU under 
38 C.F.R. § 4.16(b), cited to above, are 
warranted.  If any benefit sought on 
appeal remains denied, furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


